DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/30/2021.  These drawings are acceptable and are entered.

Specification
The amendment to the specification was received on 12/30/2021.  This amendment to the specification is acceptable and is hereby entered. 

Response to Arguments
Applicant’s arguments and amendments, filed 12/30/2021, with respect to the rejection of claims under 35 USC §§ 112 and 103 have been fully considered and are persuasive.  The prior rejection of claims under 35 USC §§ 112 and 103 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1, 2, 5-13, and 15-17 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amendment to require, in part, a decorative item comprising a wall having at least one area of hook or loop fastening, a cover, a pocket. Claim 1 has also been amended to add further limitations to the various walls of the decorative item so as to provide additional structural context for "the wall" which includes the area of hook or loop fastening. Donahue does not have an area of hook or loop fastening applied to a wall as recited in claim 1. The wall in Donahue is a flap removable attached to a backpack. However, the wall required by the amended claim 1 is attached to a floor and a pair of sidewalls, and is further opposed by a second wall, whereby the wall, second wall, floor, and the sidewalls . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732